Citation Nr: 0739182	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision which denied 
the veteran's claim of service connection for PTSD.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf. See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to the initial adjudication of the veteran's claim, the 
letter dated in March 2003 fully satisfied the duty to notify 
provisions. See 38 U.S.C.A. 
§ 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187. The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim. The March 2003 letter told 
him to provide any relevant evidence in his possession. See 
Pelegrini II, at 120-121. Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced any private medical records or other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.   
The veteran was afforded a medical examination in June 2005 
to obtain an opinion as to whether he had a current diagnosis 
of PTSD and if so, whether this was due to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the veteran has a current diagnosis of PTSD that may be 
associated with his military service.  This is discussed in 
more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Merits of the Claim

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  See 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service." Id. If, 
however, VA determines that the veteran did not engage in 
combat with the enemy or that his alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997). 
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

An undated Citation of the Army Commendation Medal indicates 
that the veteran was exposed to combat during his time in 
Vietnam.  Specifically, there is corroborative evidence 
showing that he engaged in several combat operations; in each 
operation, he landed by helicopter under hazardous combat 
conditions in the area of Viet Cong engagement and joined 
front line infantry troops to perform demolition duties.

Given the aforementioned, the Board fully acknowledges the 
veteran's combat service.  The analysis, however, does not 
conclude with a determination of combat.  As noted above, in 
order to establish service connection for PTSD, there must 
also be evidence of a valid medical diagnosis of PTSD under 
DSM-IV, as well as link between current PTSD and the in-
service stressor.  See 38 C.F.R. § 3.304(f) (2007).  

The veteran underwent a VA examination in June 2005.  Despite 
finding that the veteran met the DSM-IV stressor criterion, 
the examiner concluded that the veteran did not have PTSD.  
The examiner acknowledged the presence of some PTSD symptoms, 
but indicated that these symptoms were "mild."  She also 
noted that the veteran was "generally functioning pretty 
well."  Therefore, although the veteran did exhibit symptoms 
of PTSD, the examiner was unable to diagnose PTSD.  See VA 
examination report, dated June 14, 2005.  

The veteran has failed to submit any competent medical 
evidence demonstrating a current diagnosis of PTSD.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 3 Vet. App. 141, 144 (1992).  
Here, the sole medical opinion of record addressing the 
veteran's current condition is the aforementioned VA 
examination report, which reflects that the veteran does not 
have a current diagnosis of PTSD.  

The veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., having recurring thoughts about 
combat in Vietnam, experiencing "out of body" incidents 
where he's floating above the scene of enemy fire, and having 
trouble sleeping. See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  In this regard, the Board notes that the 
veteran is competent to attest to having some combat-related 
PTSD symptoms.  The veteran as a lay person, however, has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, while the veteran is competent to report what 
experiences, he does not have medical expertise and cannot 
provide a competent opinion regarding diagnosis and 
causation.  In this regard, the veteran is not competent to 
state that he in fact suffers from PTSD.  Although the 
veteran reports that he experiences symptoms of PTSD, the 
evidence of record does not show that he has a valid medical 
diagnosis of PTSD under DSM-IV.  Without such a diagnosis, 
the veteran's claim fails to meet the requirements for 
service connection.  See 38 C.F.R. § 3.304(f).

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Consequently, the benefit-of- the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


